



Exhibit 10(b)




  ex10b_1q19.jpg [ex10b_1q19.jpg] 
Arconic
390 Park Avenue
New York, NY 10022
 



 
February 15, 2019
 
Elmer L. Doty
c/o Arconic Inc.
390 Park Avenue
New York, NY 10022
 
Dear Elmer:
 
You presently serve as a member of the Board of Directors (the “Board”) of
Arconic Inc. (“Arconic” or the “Company”). This letter memorializes our recent
discussions concerning your assumption of the additional position of Chief
Operating Officer of the Company, effective February 6, 2019 (the “Effective
Date”).


Position:


It is expected that you will serve as Chief Operating Officer of the Company
from the Effective Date through and including the second anniversary thereof
(such period, the “Term,” provided that the Term shall automatically conclude
upon termination of your employment as Chief Operating Officer for any reason
prior to such second anniversary). During the Term, you will report directly to
the Chief Executive Officer of the Company. During the Term, you will devote
substantially all of your working time and attention to the business and affairs
of the Company (excluding any vacation and sick time to which you are entitled)
and you will comply with the Company’s policies and rules, as in effect from
time to time.
 
Base Salary:


During the Term, you will receive a base salary at an annual rate of $950,000,
payable in accordance with the Company’s normal payroll practices, and subject
to all applicable taxes and withholdings.
 
Incentive Compensation:


Your incentive compensation opportunity for the Term will consist of two
restricted stock unit awards on the terms set forth below (the “Initial RSU
Award” and “Second RSU Award,” respectively, and together, the “RSU Awards”) and
a cash-denominated performance incentive on the terms set forth below (the
“Outperformance Bonus”). You will not be eligible for annual bonuses during the
Term or for any equity-based compensation other than the RSU Awards.
 


    

--------------------------------------------------------------------------------





RSU Awards:

Grant of Initial RSU Award. As soon as practicable following the Effective Date,
the Company will grant you the Initial RSU Award, which is a restricted stock
unit award in respect of 385,000 shares of common stock of the Company, par
value $1 (“Shares”) on the terms set forth below.


Vesting Conditions. The Initial RSU Award will vest in two equal installments on
each of the first two anniversaries of the Effective Date, subject, in each
case, to your continued employment as Chief Operating Officer through the
applicable vesting date, and the unvested portion of the Initial RSU Award will
be forfeited upon the termination of your employment as Chief Operating Officer
prior to the applicable vesting date for any reason; provided that upon (i) a
Proration Event (as defined below), a portion of the Initial RSU Award shall
vest as of such Proration Event, which portion is equal to the product of (A)
the portion of the Initial RSU Award that remains unvested as of the Proration
Event and (B) a fraction (such fraction, the “Proration Factor”), the numerator
of which is the number of days from the Effective Date through the Proration
Event and the denominator of which is 731 (and the remainder shall be
forfeited), or (ii) a Change in Control, the Initial RSU Award will be subject
to the Double Trigger Provisions (as defined below), provided that in the event
that the Initial RSU Award would otherwise vest pursuant to the Double Trigger
Provisions prior to August 6, 2019, only 50% of such Initial RSU Award shall
vest, and the remaining 50% shall be forfeited.


For purposes hereof, a “Proration Event” shall mean the first to occur of (i) a
termination of your service as Chief Operating Officer due to your death or
disability (as customarily defined in award agreements under the 2013 Arconic
Stock Incentive Plan, as Amended and Restated (the “Equity Plan”)), or (ii) a
termination of your service as Chief Operating Officer by the Company without
Cause (as defined in the Company’s Executive Severance Plan).


For purposes of this letter, “Double Trigger Provisions” mean, in the event of a
Change in Control, (i) any RSU Awards that are outstanding as of the date that
such Change in Control is deemed to have occurred and that are not then vested,
will become free of all contingencies, restrictions and limitations and shall
become vested and transferable immediately prior to such Change in Control,
unless replaced by a Replacement Award; and (ii) any Replacement Award for which
an RSU Award has been exchanged upon a Change in Control will vest in accordance
with the vesting schedule that applied to the corresponding RSU Award
immediately prior to such Change in Control, provided, however, that if within
24 months of such Change in Control, your service with the Company is terminated
without Cause (as defined in the Company’s Executive Severance Plan) or by you
for Good Reason (as such term is defined in the Arconic Inc. Change in Control
Severance Plan), such Award shall become free of all contingencies, restrictions
and limitations and become vested and transferable to the extent outstanding.
All terms used in this paragraph which are not otherwise defined in this letter
agreement shall have the definitions given to them in the Equity Plan.


Grant of Second RSU Award. As soon as practicable following the first
anniversary of the Effective Date, provided that you remain employed by the
Company and that a Change in Control has not occurred prior to such anniversary,
the Company will grant you the Second RSU Award, which will be a restricted
stock unit award in respect of 350,000 Shares. The Second RSU Award will vest on


2



--------------------------------------------------------------------------------





the second anniversary of the Effective Date, subject to your continued
employment as Chief Operating Officer through such date, and the Second RSU
Award will be forfeited upon the termination of your employment as Chief
Operating Officer prior to such second anniversary for any reason; provided that
upon (i) a Proration Event, a portion of the Second RSU Award shall vest as of
such Proration Event, which portion is equal to the Proration Factor or (ii) a
Change in Control, the Second RSU Award will be subject to the Double Trigger
Provisions.


Other Terms and Conditions. The RSU Awards will not be granted pursuant to the
Equity Plan. The Initial RSU Award may, at the Company’s election, be settled in
cash rather than Shares. The Second RSU Award shall be settled in cash. The
Initial RSU Award shall be subject to the additional terms and conditions
contained in the award agreement attached to this letter as Annex A, and the
Second RSU Award shall be subject to the additional terms and conditions
contained in the award agreement pursuant to which it is granted, in accordance
with the Company’s ordinary course practices. The Company agrees to file with
the Securities Exchange Commission a registration statement on Form S-8 covering
the Shares underlying the Initial RSU Award on, or promptly following, the grant
date of the Initial RSU Award.
 
Outperformance Bonus:


Eligibility and Calculation. Subject to your continued employment as Chief
Operating Officer through the second anniversary of the Effective Date, you will
be eligible to receive an Outperformance Bonus payable in a cash lump sum, the
amount of which will be determined, except as otherwise provided below, based
upon the average of the five highest daily per-share closing prices of the
Shares on the New York Stock Exchange occurring during any 20 consecutive
trading days during the period commencing on the Effective Date and ending on
the second anniversary of the Effective Date (such highest average closing
price, the “Highest Average Price,” and such period, the “Performance Period”).
The Outperformance Bonus will be determined in accordance with the following
matrix and will be payable, except as otherwise provided below, within ten days
following the last day of the Performance Period.


Highest Average Price
Amount of Outperformance Bonus
<$22.20
$0
≥$22.20 but <$24
$1,250,000
≥$24 but <$25
$2,500,000
≥$25 but <$26
$3,750,000
≥$26 but <$27
$5,000,000
≥$27 but <$28
$6,250,000
≥$28 but <$29
$7,500,000
≥$29 but <$30
$8,750,000
≥$30
$10,000,000



In the event of an adjustment event of the type described in Section 4(f) of the
Equity Plan (including without limitation (for purposes of clarity and the
avoidance of doubt) a split-off or a spin-off


3



--------------------------------------------------------------------------------





involving the equity of the Company), the Committee (as defined in the Equity
Plan) will make such adjustments as it reasonably and in good faith deems
equitable to the amounts of the Highest Average Price targets and/or to actual
Share values.


Vesting Conditions. Your right to any Outperformance Bonus will be forfeited
upon termination of your employment as Chief Operating Officer prior to the
second anniversary of the Effective Date for any reason, provided that, upon a
Proration Event or the occurrence of a Change in Control while you are serving
as Chief Operating Officer (as applicable), you shall remain eligible to receive
a portion of the Outperformance Bonus equal to the product of (i) either (a) if
a Change in Control does not occur during the Performance Period, the
Outperformance Bonus amount calculated based on the level of achievement of the
Highest Average Price targets during the Performance Period, or (b) if a Change
in Control occurs during the Performance Period, the CIC Amount (as defined
below), multiplied by (ii) the Proration Factor. For purposes of the preceding
sentence, upon the occurrence of a Change in Control while you remain employed
by the Company, the Proration Factor shall be determined by treating such Change
in Control as a Proration Event.


Effect of Change in Control. In the event a Change in Control occurs during the
Performance Period, the Outperformance Bonus shall be determined as of the date
of such Change in Control and shall be equal to the greater of the amount of the
Outperformance Bonus (i) determined based on the level of achievement of the
Highest Average Price targets during the portion of the Performance Period that
ends on the date of the Change in Control and (ii) that would be earned by
deeming the Highest Average Price to equal the value of the per-Share
consideration delivered to shareholders of the Company in the Change in Control
transaction (which value shall be reasonably determined by the Committee to the
extent that it is not in the form of cash) (such greater amount, the “CIC
Amount”). The CIC Amount (subject to proration to the extent described above)
shall be payable immediately upon the applicable Change in Control, except that
if such Change in Control is not a “change in control event” within the meaning
of Treasury Regulation § 1.409A-3(i)(5), payment shall be made upon the end of
the Performance Period.
 
Employee Benefits:


During the Term, you will be eligible to participate in Company benefit plans as
in effect from time to time on the terms applicable to Company senior executives
generally (subject to the applicable eligibility and other requirements set
forth therein), including health care, life insurance, and disability coverage,
provided that, as set forth below, you will not participate in any severance
plans or programs. You will be reimbursed for business-related expenses incurred
by you in performing your duties hereunder in accordance with the Company’s
policies and procedures as in effect from time to time.


No Severance; No Nonqualified Deferred Compensation:


You will not participate in the Company’s Executive Severance Plan or in its
Change in Control Severance Plan, nor will you be eligible for severance under
any other severance plan or program of the Company and its affiliates. You will
not participate in any nonqualified deferred compensation plan sponsored by the
Company or any of its affiliates, except as provided


4



--------------------------------------------------------------------------------





hereunder. You hereby waive any right to participate in any severance plans or
programs and any nonqualified deferred compensation plans (except as provided
hereunder) of the Company, notwithstanding the terms of any such plans.


Confidentiality, Developments, Non-Competition and Non-Solicitation Agreement:


In consideration of your employment with the Company, you agree to execute the
Confidentiality, Developments, Non-Competition and Non-Solicitation Agreement
attached hereto as Annex B.
  
Indemnification:


You will be covered as an insured officer under the Company’s director and
officer liability insurance policy, as in effect from time to time, to the same
extent, and on the same terms, as other executive officers and directors of the
Company. In addition, the Company acknowledges the continued force and effect of
the Indemnification Agreement between the Company and you dated January 19,
2018.


Board Service:


During the Term, you will not be eligible to receive compensation and/or
benefits (including, without limitation, director fees and equity awards)
pursuant to any non-employee director plans or programs maintained by the
Company, provided that your service hereunder will qualify as service for all
purposes, including vesting, of any equity awards previously granted to you in
your capacity as a member of the Board.
 
Section 409A:


The payments and benefits provided under this letter are intended to comply
with, or be exempt from, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the provisions of this letter shall be
interpreted and applied consistently with such intent. All reimbursements under
this letter that constitute deferred compensation within the meaning of Section
409A will be made or provided in accordance with the requirements of Section
409A, including, without limitation, that (i) in no event will any reimbursement
payments be made later than the end of the calendar year next following the
calendar year in which the applicable expenses were incurred, (ii) the amount of
reimbursement payments that the Company is obligated to pay in any given
calendar year shall not affect the amount of reimbursement payments that the
Company is obligated to pay in any other calendar year, (iii) your right to have
the Company pay such reimbursements may not be liquidated or exchanged for any
other benefit, and (iv) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in this letter). Any
payments that qualify for the “short-term deferral” exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this letter
shall be treated as a separate payment of compensation for purposes of applying
the exclusion under Section 409A of the Code for short-term deferral amounts,
the separation pay exception or any other exception or exclusion under Section
409A of the Code. In no event may you, directly or indirectly, designate the
calendar year of any payment under this letter.


5



--------------------------------------------------------------------------------





 
Miscellaneous:


You hereby represent that you are not subject or party to any agreement,
understanding or undertaking, including any restrictive covenant with any prior
employer, that would prohibit you from accepting, and serving in, the positions
contemplated hereby. Your employment with the Company will at all times be
at-will, subject to the provisions of this letter. Upon your termination of
employment for any reason, you will, if requested by the Board, immediately
resign from the Board, your position as an officer of the Company, and all
offices and directorships of all subsidiaries and affiliates of the Company.
  
Neither party hereto may assign any rights or delegate any duties under this
letter without the prior written consent of the other party; provided, that this
letter shall inure to the benefit of and be binding upon the successors and
assigns of the Company upon any sale of all or substantially all of the
Company’s assets, or upon any merger, consolidation or reorganization of the
Company with or into any other corporation, all as though such successors and
assigns of the Company and their respective successors and assigns were the
Company.
 
Except as otherwise contemplated herein, this letter (including attachments
hereto) contains the entire agreement between you and the Company with respect
to the subject matter hereof. No modification or termination of this letter may
be made orally, but must be made in writing and signed by you and the Company.
 
Governing Law; Jurisdiction:


This letter will be governed and interpreted in accordance with the laws of the
State of New York without reference to its choice of law principles. Any action
arising out of or related to this letter will be brought in the state or federal
courts with jurisdiction in New York, New York, and you and the Company consent
to the jurisdiction and venue of such courts.
 
This offer is contingent upon you signing the attached Confidentiality,
Developments, Non-Competition and Non-Solicitation Agreement.


[Signature Page Follows.]




6



--------------------------------------------------------------------------------






To accept our offer, please sign and date the bottom of this letter.
 


Best Regards,
 
/s/ John C. Plant
 
 
 
John C. Plant
 
Chairman and Chief Executive Officer
 
Arconic Inc.
 

 
 
 
 

 


 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 


I, Elmer L. Doty, am pleased to accept your offer of employment dated February
15, 2019, for the position of Chief Operating Officer on the terms detailed in
this letter.
 
Accepted by:
 
Date:
 
 
 
/s/ Elmer L. Doty
 
February 15, 2019
Elmer L. Doty


 









[Signature Page to Chief Operating Officer Employment Letter Agreement]

--------------------------------------------------------------------------------






Annex A




ARCONIC INC.
CHIEF OPERATING OFFICER INITIAL EQUITY AWARD
Grant Date: February 15, 2019
This Restricted Share Unit Award represents a grant of Restricted Share Units
relating to 385,000 shares of common stock of the Company, par value $1. The
terms and conditions of this Restricted Share Unit Award Agreement, as set forth
in this agreement between the Company and Elmer L. Doty (the “Participant”, and
this agreement, the “Award Agreement”) are authorized by the Compensation and
Benefits Committee of the Board of Directors. The Restricted Share Unit award is
not granted pursuant to the 2013 Arconic Stock Incentive Plan, as amended and
restated and as may be further amended from time to time (the “Plan”), but shall
be subject to the terms of the Plan, other than Sections 4(a), 9(b)(ii), and
Section 13, as if granted thereunder and such terms shall be deemed incorporated
herein. Capitalized terms used but not defined in the Award Agreement shall have
the meaning given to such terms in the Plan. Reference is made to the employment
letter agreement dated as of February 15, 2019 between the Company and the
Participant (the “Letter Agreement”).
General Terms and Conditions
1.    The Restricted Share Units are subject to the provisions of the Award
Agreement (including the provisions of the Plan deemed to be incorporated by
reference herein). Interpretations of the Award Agreement by the Committee are
binding on the Participant and the Company. A Restricted Share Unit is an
undertaking by the Company to issue a Share or an equivalent cash amount in
accordance with Section 3 of the Award Agreement, subject to the fulfillment of
certain conditions, except to the extent otherwise provided in the Plan or
herein. A Participant has no voting rights or rights to receive dividends on
Restricted Share Units, but the Board of Directors may authorize that dividend
equivalents be accrued and paid on Restricted Share Units upon vesting in
accordance with Section 2 of the Award Agreement.
Vesting and Payment
2.    The Restricted Share Units will be subject to the vesting terms and
conditions set forth in the Letter Agreement, including, without limitation, the
“Double Trigger Provisions” (as defined in the Letter Agreement), which are
deemed to be incorporated herein.
3.    Upon the vesting of the Restricted Share Units in accordance with the
terms of the Award Agreement, Participant will receive, within 30 days following
the vesting date, one Share for each vested Restricted Share Unit; provided,
that the Company may instead make a cash payment in settlement of all or a
portion of such vested Restricted Share Units that equals, for each applicable
Restricted Share Unit, the Fair Market Value of a Share on the date of such
settlement. Subject to Section 14 of the Award Agreement, the Company shall have
sole


1



--------------------------------------------------------------------------------





discretion to determine whether to settle Restricted Share Units in Shares, cash
or a combination thereof.


Taxes
4.    All taxes required to be withheld under applicable tax laws in connection
with the Restricted Share Units must be paid by the Participant at the
appropriate time under applicable tax laws. The Company will satisfy applicable
tax withholding obligations by withholding from the Shares to be issued (or cash
to be paid) upon payment of the Restricted Share Units, unless an alternative
withholding method is approved by the Committee or withholding in Shares is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case withholding will be made pursuant to
Section 15(l) of the Plan. The number of Shares or amount of cash withheld will
be that number or amount with a fair market value equal to the taxes required to
be withheld at the minimum required rates or, to the extent permitted under
applicable accounting principles and approved by the Committee, at up to the
maximum individual tax rate for the applicable tax jurisdiction, which include
applicable income taxes, federal and state unemployment compensation taxes and
FICA/FUTA taxes. Further, notwithstanding anything herein to the contrary, the
Company may cause a portion of the Restricted Share Units to vest prior to the
stated vesting date set forth in the Letter Agreement in order to satisfy any
tax-related items that arise prior to the date of settlement of the Restricted
Share Units; provided, that to the extent necessary to avoid a prohibited
distribution under Section 409A of the Code, the number of Restricted Share
Units so accelerated and settled shall be with respect to a number of Shares
with a value that does not exceed the liability for such tax-related items.
Beneficiaries
5.    If permitted by the Company, Participants will be entitled to designate
one or more beneficiaries to receive the amounts payable in respect of any
Restricted Share Units that are outstanding and have not been settled at the
time of death of the Participant. All beneficiary designations will be on
beneficiary designation forms approved for the Plan. Copies of the form are
available from the Communications Center on Merrill Lynch’s OnLine® website
www.benefits.ml.com.
6.    Beneficiary designations on an approved form will be effective at the time
received by the Communications Center on Merrill Lynch’s
OnLine® website www.benefits.ml.com. A Participant may revoke a beneficiary
designation at any time by written notice to the Communications Center on
Merrill Lynch’s OnLine® website www.benefits.ml.com or by filing a new
designation form. Any designation form previously filed by a Participant will be
automatically revoked and superseded by a later-filed form.
7.    A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.


2



--------------------------------------------------------------------------------





8.    The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Restricted Share Unit prior to the death of the Participant who designated such
beneficiary.
9.    Unless the Participant indicates on the form that a named beneficiary is
to receive Restricted Share Units only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the amounts payable in respect of the Restricted Share Units upon
settlement. Unless otherwise indicated, all such beneficiaries will have an
equal, undivided interest in all such Restricted Share Units.
10.    Should a beneficiary die after the Participant but before the Restricted
Share Unit is paid, such beneficiary’s rights and interest in the Award will be
transferable by the beneficiary’s last will and testament or by the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in a Restricted Share Unit, nor will any
person claiming on behalf of such individual. Unless otherwise specifically
indicated by the Participant on the beneficiary designation form, beneficiaries
designated by class (such as “children,” “grandchildren” etc.) will be deemed to
refer to the members of the class living at the time of the Participant’s death,
and all members of the class will be deemed to take “per capita.”
11.    If a Participant does not designate a beneficiary or if the Company does
not permit a beneficiary designation, the Restricted Share Units that have not
yet vested or been paid at the time of death of the Participant will be paid to
the Participant’s legal heirs pursuant to the Participant’s last will and
testament or by the laws of descent and distribution.
Adjustments
12.    In the event of an Equity Restructuring, the Committee will equitably
adjust the Restricted Share Unit as it deems appropriate to reflect the Equity
Restructuring, which may include (i) adjusting the number and type of securities
subject to the Restricted Share Unit; and (ii) adjusting the terms and
conditions of the Restricted Share Unit. The adjustments provided under this
Section 12 will be nondiscretionary and final and binding on all interested
parties, including the affected Participant and the Company; provided that the
Committee will determine whether an adjustment is equitable.
Repayment/Forfeiture
13.    As an additional condition of receiving the Restricted Share Unit, the
Participant agrees that the Restricted Share Unit and any benefits or proceeds
the Participant may receive hereunder shall be subject to forfeiture and/or
repayment to the Company to the extent required (i) under the terms of any
recoupment or “clawback” policy adopted by the Company to comply with applicable
laws or with the Company’s Corporate Governance Guidelines or other similar
requirements, as such policy may be amended from time to time (and such
requirements shall be deemed incorporated into the Award Agreement without the
Participant’s consent) or (ii) to comply with any requirements imposed under
applicable laws and/or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,


3



--------------------------------------------------------------------------------





including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010. Further, if the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Restricted Share Unit for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
administrative error), all as determined by the Committee, then the Participant
shall be required to promptly repay any such excess amount to the Company.
Miscellaneous Provisions
14.    Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in the Award Agreement, no Shares issuable upon vesting of the
Restricted Share Units, and no certificate representing all or any part of such
Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any securities law, or any rule, regulation or
procedure of any U.S. national securities exchange upon which any securities of
the Company are listed, or any listing agreement with any such securities
exchange, or any other requirement of law or of any administrative or regulatory
body having jurisdiction over the Company or a Subsidiary. This Restricted Share
Unit award is granted pursuant to the employment inducement exception to the
shareholder approval requirement provided under New York Stock Exchange Rule
303A.08, in connection with the Participant’s commencement of service as Chief
Operating Officer of the Company.
15.    Non-Transferability. The Restricted Share Units are non-transferable and
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant other than by will or the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
16.    Shareholder Rights. No person or entity shall be entitled to vote,
receive dividends or be deemed for any purpose the holder of any Shares unless
the Restricted Share Unit shall have vested and been paid in the form of Shares
in accordance with the provisions of the Award Agreement.
17.    Notices. Any notice required or permitted under the Award Agreement shall
be in writing and shall be deemed sufficient when delivered personally or sent
by confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.
18.    Severability and Judicial Modification. If any provision of the Award
Agreement is held to be invalid or unenforceable under the applicable laws of
any country, state, province, territory or other political subdivision or the
Company elects not to enforce such restriction, the remaining provisions shall
remain in full force and effect and the invalid or unenforceable provision shall
be modified only to the extent necessary to render that provision valid and
enforceable to the


4



--------------------------------------------------------------------------------





fullest extent permitted by law. If the invalid or unenforceable provision
cannot be, or is not, modified, that provision shall be severed from the Award
Agreement and all other provisions shall remain valid and enforceable.
19.    Successors. The Award Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.
20.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Restricted Share Unit and on any Shares
acquired under the Award Agreement, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
21.    Compliance with Code Section 409A. It is intended that the Restricted
Share Right granted pursuant to the Award Agreement be compliant with Section
409A of the Code and the Award Agreement shall be interpreted, construed and
operated to reflect this intent. Notwithstanding the foregoing, the Award
Agreement and the Plan may be amended at any time, without the consent of any
party, to the extent necessary or desirable to satisfy any of the requirements
under Section 409A of the Code, but the Company shall not be under any
obligation to make any such amendment. Further, the Company and its Subsidiaries
do not make any representation to the Participant that the Restricted Share
Right granted pursuant to the Award Agreement satisfies the requirements of
Section 409A of the Code, and the Company and its Subsidiaries will have no
liability or other obligation to indemnify or hold harmless the Participant or
any other party for any tax, additional tax, interest or penalties that the
Participant or any other party may incur in the event that any provision of the
Award Agreement or any amendment or modification thereof or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A of the Code.
22.    Waiver. A waiver by the Company of breach of any provision of the Award
Agreement shall not operate or be construed as a waiver of any other provision
of the Award Agreement, or of any subsequent breach by the Participant or any
other Participant.
23.    No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s acceptance of the Restricted Share Unit, or the Participant’s
acquisition or sale of the underlying Shares. The Participant is hereby advised
to consult with the Participant’s own personal tax, legal and financial advisors
regarding the Participant’s acceptance of the Restricted Share Unit before
taking any action related thereto.
24.    Governing Law and Venue. As stated in the Plan, the Restricted Share Unit
and the provisions of the Award Agreement and all determinations made and
actions taken thereunder, to the extent not otherwise governed by the laws of
the United States, shall be governed by the laws of the State of New York,
United States of America, without reference to principles of conflict of laws,
and construed accordingly. The jurisdiction and venue for any disputes arising
under, or any actions brought to enforce (or otherwise relating to), the
Restricted Share Unit will be


5



--------------------------------------------------------------------------------





exclusively in the courts in the State of New York, County of New York,
including the Federal Courts located therein (should Federal jurisdiction
exist).
25.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the Restricted Share Unit
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Restricted Share Unit
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
26.    Entire Agreement. The Award Agreement and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.


[Signature Page Follows.]




6



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have duly executed the Award Agreement as of the
Grant Date first written above.


ARCONIC INC.
by
 
/s/ Katherine Hargrove Ramundo
 
 
 
Name: Katherine Hargrove Ramundo
 
Title: Executive Vice President
            Chief Legal Officer and Secretary
 

 


 
 
 

 
Elmer L. Doty


 
 
 
/s/ Elmer L. Doty
 
 
 







[Signature Page to COO Inducement RSU Award]



--------------------------------------------------------------------------------






Annex B
 
Confidentiality, Developments, Non-Competition, and Non-Solicitation Agreement
 
As an employee of Arconic Inc. (“Arconic”) or one of its subsidiaries (Arconic,
collectively with its subsidiaries, the “Company”), you (“you” or “Employee”)
will have access to or may develop confidential and proprietary information (as
defined below) of the Company. Therefore, in consideration of your employment,
and recognizing the highly competitive nature of the Company’s business, you
enter into this Confidentiality, Non-Competition, and Non-Solicitation Agreement
(this “Agreement”) intending to be legally bound.
 
Confidentiality
 
You acknowledge that, as an employee of the Company, you have access, and are
privy, to information which is confidential and proprietary to the Company and
which is not generally available to the public from sources outside of the
Company.
 
You agree to regard and preserve as confidential any and all Confidential
Information pertaining to the Company’s operations and affairs and all
information which is either learned or obtained by you during your employment,
and which you know, or have reason to believe, includes Confidential
Information. You agree that you will use Confidential Information only for the
performance of your duties for the Company and you agree not to disclose any
Confidential Information you acquire, except as expressly permitted below. You
understand and agree that this obligation of confidentiality shall continue
indefinitely following the termination of your employment with the Company.
 
Nothing in this Agreement shall prohibit or restrict you from: (i) making any
disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to this Agreement, or as required by law
or legal process; or (ii) participating, cooperating, or testifying in any
action, investigation, or proceeding with, or reporting possible violations or
providing information to, any governmental agency or legislative body regarding
this Agreement or the Company, including, but not limited to, the Company’s
Legal Department, the Securities & Exchange Commission, and/or pursuant to the
Dodd-Frank Act (including without limitations the whistleblower provisions
thereof) or Sarbanes-Oxley Act; provided that, other than with respect to
providing information to a governmental agency and to the extent permitted by
law, upon receipt of any subpoena, court order or other legal process compelling
the disclosure of any such information or documents, you will give the General
Counsel of the Company prompt written notice so as to permit the Company to
protect its interests in confidentiality to the fullest extent possible.
Notwithstanding any provision of this Agreement to the contrary, the provisions
of this Agreement are not intended to, and shall be interpreted in a manner that
does not, limit or restrict you from exercising any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934, as amended).
 
Upon termination of your employment or at any time requested by the Company, you
will deliver promptly to the Company all memoranda, notes, records, reports and
other documents


1



--------------------------------------------------------------------------------





(whether in paper or electronic form and all copies thereof) relating to the
business of the Company and all other Company property which you obtained or
developed while employed by, or otherwise serving or acting on behalf of, the
Company and which you may then possess or have under your control, whether
directly or indirectly.
 
Disclosure of Developments and Other Inventions
 
Without disclosing any third party confidential information, Employee shall
promptly disclose to Company all Developments and any inventions or developments
that Employee believes do not constitute a Development, so that Company can make
an independent assessment. Employee represents and warrants that if Employee
developed, conceived or created any Development or other Intellectual Property
prior to the date hereof that relates to Company’s Business, Employee has listed
such Intellectual Property on Appendix I in a manner that does not violate any
third party rights or disclose any third party confidential information.
 
Ownership of Developments
 
Ownership: All right, title and interest (including all Intellectual Property
rights of any sort throughout the world) relating to any and all Developments
(other than Employee Statutorily Exempt Developments) shall be the exclusive
property of Company.
 
Assignment of Rights: In consideration of Employee’s employment by Company as
set forth in the Employment Agreement, Employee hereby assigns to Company or its
designee any and all right, title and/or interest (including all Intellectual
Property rights of any sort throughout the world) in and to any Developments
that Employee has or may in the future acquire with respect to any Developments,
provided that this section shall not apply to any Employee Statutorily Exempt
Developments.
 
Further Assistance and Assurances: Employee shall, both during and after his/her
employment by Company, at the expense of Company, perform all lawful acts
requested by, or on behalf of, Company to enable Company to obtain, perfect,
sustain, and enforce its ownership interest in any Development(s) in accordance
with this Section and to obtain and maintain patents, copyrights and other
Intellectual Property rights for such Development(s) throughout the world.
 
Attorney-In-Fact: Employee hereby irrevocably designates and appoints Company as
Employee’s agent and attorney-in-fact, coupled with an interest and with full
power of substitution, to act for and on Employee’s behalf to execute and file
any document and to do all other lawfully permitted acts to further the purposes
of this Section with the same legal force and effect as if executed by Employee.
 
Acknowledgement of Employee Statutorily Exempt Developments: Employee
acknowledges and agrees that, by executing this Agreement, nothing in this
Agreement is intended to expand the scope of protection provided to Employee by
Sections 2870 through 2872 of the California Labor Code or any other statute of
like effect. Employee agrees to promptly advise the


2



--------------------------------------------------------------------------------





Company in writing of any developments that Employee believes may qualify under
Sections 2870 through 2872 of the California Labor Code or any other statute of
like effect.
 
Records: Employee agrees to keep and maintain adequate and current records (in
the form of notes, sketches, drawings, and in any other form that may be
required by the Company) of all Developments made, written, conceived and/or
reduced to practice by Employee during the period of employment by Company,
which records shall be available to and remain the sole property of the Company
at all times.
  
Employee IP – Ownership and Restrictions; License: Any discovery, invention,
improvement, computer program and related documentation or other work that (i)
is created during the term of Employee’s employment with the Company and does
not fall within the definition of the term “Development” as defined herein, (ii)
is an Employee Statutorily Exempt Development, or (iii) was developed, created,
or conceived prior to Employee’s employment with Company shall, as between
Company and Employee, belong to Employee and shall not be used by Employee in
his or her performance on behalf of the Company. Without limiting Company’s
other rights and remedies, if, when acting within the scope of Employee’s
employment or otherwise on behalf of Company, Employee uses or discloses
Employee’s own or any third party’s confidential information or other
Intellectual Property in violation of this Agreement (or if any Development
cannot be fully made, used, reproduced, distributed and otherwise exploited
without using or violating the foregoing), Employee hereby: (a) grants to
Company a perpetual, irrevocable, worldwide, fully-paid, royalty-free,
non-exclusive, sub-licensable right and license to use, exploit and exercise all
such confidential information and/or Intellectual Property rights; and (b)
warrants that he/she is entitled to grant such license to the extent the
confidential information or Intellectual Property used by Employee in violation
of this Section belongs to a third party.
 
Restrictive Covenants
 
Non-Competition: During your employment and for a period of one year thereafter
(regardless of whether the termination of your employment is voluntary or
involuntary), you will not directly or indirectly (i) engage in, carry on, or
provide services (paid or unpaid) whether as a director, officer, partner,
owner, employee, inventor, consultant, advisor, or agent, to any Competitive
Business (as defined below) or (ii) hold any economic interest in any
Competitive Business. However, notwithstanding the foregoing, you may own up to
five percent (5%) of the outstanding securities of any publicly traded company
and you shall not be prohibited from becoming employed by, or associated with, a
private equity firm or hedge fund (or one of their portfolio companies) that has
an investment in a Competitive Business as long as you have no involvement
whatsoever with such Competitive Business (including the formation, planning, or
acquisition of, or investment in, any such Competitive Business).
 
It is not the Company’s intention to restrict or limit your activities following
your termination of employment with the Company unless it is believed that there
is a substantial possibility that your future services or activities in any of
the lines of business in which the Company is engaged may be detrimental to the
Company. So as to not unduly restrict your future employment, if you desire to
enter into any employment arrangement or relationship with any potential
Competitive


3



--------------------------------------------------------------------------------





Business within the one-year restricted period, please consult with the
Executive Vice President of Human Resources of Arconic to discuss your intended
relationship with the entity. Due to the many different businesses in which the
Company presently engages, or which in the future the Company may engage, we
will discuss your desire to enter into a business or professional relationship
with any manufacturer or firm which is a Competitive Business. The Company’s
consent will not be unreasonably withheld.
 
Also, as a reminder, Arconic stock incentive awards continue to be subject to
forfeiture, under the terms of that program, to the extent you become associated
with, employed by, render services to, or own any interest in any business that
is in competition with the Company or if you engage in willful conduct that is
injurious to the Company.
 
Non-Solicitation: During your employment and for a period of one year thereafter
(regardless of whether the termination of your employment was voluntary or
involuntary), you will not directly or indirectly (i) solicit, induce or attempt
to solicit or induce any employee of the Company to leave the Company for any
reason; (ii) hire or attempt to hire any employee of the Company; or (iii)
solicit business from, or engage in business with, any customer or supplier of
the Company that you met and/or dealt with during your employment with the
Company for any purpose. In the event that you become aware that any employee of
the Company has been hired by any business or firm with which you are then
affiliated, you will immediately notify the Executive Vice President of Human
Resources of Arconic to confirm your non-solicitation of said employee
 
You acknowledge and agree that given the nature of the Company’s business, which
is conducted throughout the world, the unique and extraordinary services you
will be providing to the Company and your position of confidence and trust with
the Company, the scope and duration of the covenants included in this Agreement
(the “Restrictive Covenants”) are reasonable and necessary to protect the
legitimate business interests of the Company. You further acknowledge that you
have received substantial consideration from the Company and that your general
skills and abilities are such that you can be gainfully employed in
noncompetitive employment, and that this Agreement will in no way prevent you
from earning a living following your employment with the Company.
 
You also recognize and agree that any breach or threatened or anticipated breach
of any part of these Restrictive Covenants will result in irreparable harm to
the Company, and that the remedy at law for any such breach or threatened breach
will be inadequate. Accordingly, in addition to any other legal or equitable
remedies that may be available to the Company, you agree that the Company will
be entitled to obtain an injunction, without posting a bond, to prevent any
breach or threatened breach of any part of these Restrictive Covenants.
 
In the event that any court of competent jurisdiction finds that the limitations
set forth in these Restrictive Covenants are overly broad with respect to
duration, geographic scope or scope of prohibited activities, such court will
have the authority to reduce the duration, area or activities of such provisions
so as to be enforceable to the maximum extent compatible with applicable law,
and such provisions will then be enforced as modified.
 


4



--------------------------------------------------------------------------------





Notice of Immunity – Defend Trade Secrets Act of 2016
 
Company employees, contractors, and consultants may disclose Trade Secrets in
confidence, either directly or indirectly, to a Federal, State, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, Company employees, contractors, and consultants who file
retaliation lawsuits for reporting a suspected violation of law may disclose
related Trade Secrets to their attorney and use them in related court
proceedings, as long as the individual files documents containing the Trade
Secret under seal and does not otherwise disclose the Trade Secret except
pursuant to court order.
 
Definitions for Purposes of this Agreement
 
“Business” means areas of actual or demonstrably anticipated research and
development conducted (or to be conducted) by, or for the benefit of, Company as
well as all products or services sold by, on behalf of, or for the benefit of
Company worldwide.
 
“Competitive Business” means any domestic or international business or firm
(including any business in the process of being formed or planned) that is
engaged, or has active plans to become engaged, in any line of business of the
Company with which you have had direct functional accountability, or for which
you provided leadership or support, during your last eighteen (18) months of
employment with the Company.
 
“Confidential Information” includes, but is not limited to strategic plans,
trade secrets, inventions, discoveries, technical and operating know-how,
accounting information, product information, marketing and sales data, business
strategies, customer information, and employee data of the Company that is
proprietary in nature, and any similar information, data or materials of third
parties that the Company has a duty to keep confidential
  
“Developments” means all discoveries, inventions, innovations, improvements,
computer programs and related documentation, and other works of authorship, mask
works, designs, know-how, ideas and information made, written, conceived and/or
reduced to practice, in whole or in part, (whether or not patentable or subject
to other forms of protection) by Employee, individually or with any other
person, during and after the period of Employee’s employment by Company that:
(a) relate in any manner to the Business or activities of Company; and/or (b)
are created: (i) at any time using Company resources, including, but not limited
to, Company computers, cellphones, smartphones, etc.; (ii) during working hours;
(iii) at a Company facility; (iv) by, or on behalf of, Company; and/or (v) using
Confidential Information.
 
“Employee Statutorily Exempt Developments” means any Developments which qualify
fully under the provisions of any applicable statute (including, e.g., Section
2870 of the California Labor Code) that prohibits the assignment to Company of
Employee’s rights in any inventions developed entirely on Employee’s own time
without using the Company’s equipment, supplies, facilities, resources, trade
secrets or Confidential Information (i.e., excluding inventions that either (i)
relate at the time of conception or reduction to practice of the invention to
the Company’s


5



--------------------------------------------------------------------------------





Business, or actual or demonstrably anticipated research or development; or (ii)
result from any work performed by Employee for the Company).
 
“Intellectual Property” means any intellectual and industrial property and all
rights thereof, including, but not limited to, patents, utility models,
semi-conductor topography rights; copyrights, mask works, authors’ rights,
registered and unregistered trademarks, brands, domain names, trade secrets,
know-how and other rights in information, drawings, logos, plans, database
rights, technical notes, prototypes, processes, methods, algorithms, any
technical-related documentation, any software, registered designs and other
designs, in each case, whether registered or unregistered and including
applications for registration, and all rights or forms of protection having
equivalent or similar effect anywhere in the world.
 
Governing Law; Jurisdiction
 
This Agreement will be governed and interpreted in accordance with the laws of
the State of New York without reference to its choice of law principles. Any
action arising out of or related to this Agreement will be brought in the state
or Federal courts located in New York, and you and the Company consent to the
jurisdiction and venue of such courts.
 
Amendment; Waiver
 
No provision of this Agreement may be modified, waived, or discharged unless
such waiver, modification or discharge is in writing. Any failure by you or the
Company to enforce any of the provisions of this Agreement should not be
construed to be a waiver of such provisions or any right to enforce each and
every provision in the future. A waiver of any breach of this Agreement will not
be construed as a waiver of any other or subsequent breach.
 
Successors; Binding Agreement
 
The Company has the right to assign its rights and obligations under this
Agreement to any entity that acquires all or substantially all of the assets of
the business for which you work, and continues your employment. The rights and
obligations of the Company under this Agreement will inure to the benefit and be
binding upon the successors and assigns of the Company
 
Severability
 
In the event that any one or more of the provisions of this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remainder of this Agreement will not in any way be affected or impaired
thereby.
 
This Agreement is the entire agreement between the parties with respect to the
matters covered by this Agreement and it replaces all previous agreements, oral
or written, between the parties regarding such matters. PROVISIONS OF THIS
AGREEMENT MAY NOT BE WAIVED OR CHANGED EXCEPT BY A SUBSEQUENT AGREEMENT SIGNED
BY YOU AND AN OFFICER OF THE COMPANY.


6



--------------------------------------------------------------------------------







If you agree to the terms of this Agreement, please sign on the line provided
below and return two signed copies. A fully executed copy will be returned to
you for your files after it is signed by the Company.


 


Sincerely,
 


ARCONIC INC.
 
By:
/s/ Katherine Hargrove Ramundo
 
 
Katherine Hargrove Ramundo
 

 




AGREED TO AND ACCEPTED AS OF THIS 15th DAY OF FEBRUARY, 2019:
 
/s/ Elmer L. Doty
 
Elmer L. Doty
 

 



Appendix I
 
Prior Employee Inventions
 


7

